BY THE COURT:
The husband commenced an action for divorce, and the wife filed a cross-petition also- asking for divorce and alimony. On the trial a divorce was granted to the husband and certain alimony allowed to the wife, who was given the custody of the two children.
The record in this case shows beyond question that the judgment of the trial court is clearly and .manifestly against the weight of the evidence, the husband himself having admitted on the witness stand that he jva? guilty of adultery.
Karpanty v Karpanty, 31 Court of Appeals Opinions, Sixth Dist, unreported, 415;
Hanover v Hanover, 34 Oh Ap, 483.
Judgment reversed and cause remanded1 for new trial.
LLOYD, RICHARDS and WILLIAMS, -JJ, | concur.